Case 2:19-cv-00346 Document 1-1 Filed 05/01/19 Page 1 of 17 PageID #: 6




                     EXHIBIT 1
 Case 2:19-cv-00346 Document 1-1 Filed 05/01/19 Page 2 of 17 PageID #: 7

                                                                      Service of Process
                                                                      Transmittal
                                                                      04/08/2019
                                                                      CT Log Number 535251087
TO:     Legal Department
        USHealth Administrators, LLC
        300 Burnett St Ste 200
        Fort Worth, TX 76102-2734

RE:     Process Served in West Virginia

FOR:    Freedom Life Insurance Company of America (Domestic State: TX)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 DARLINE LIGHT and RANDALL LIGHT, Pltfs. vs. UNIFIED CARING ASSOCIATION, INC.,
                                 et al., Dfts. // To: Freedom Life Insurance Company of America
DOCUMENT(S) SERVED:              Letter, Summons, Complaint
COURT/AGENCY:                    BOONE COUNTY - CIRCUIT COURT, WV
                                 Case # 19C41
NATURE OF ACTION:                Insurance Litigation
ON WHOM PROCESS WAS SERVED:      C T Corporation System, Charleston, WV
DATE AND HOUR OF SERVICE:        By Certified Mail on 04/08/2019 postmarked on 04/03/2019
JURISDICTION SERVED :            West Virginia
APPEARANCE OR ANSWER DUE:        Within 30 days after service of this summons upon you, exclusive of the day of
                                 service
ATTORNEY(S) / SENDER(S):         John J. Polak
                                 ATKINSON & POLAK, PLLC
                                 P. O. Box 549
                                 Charleston, WV 25322
                                 (304) 346-5100
ACTION ITEMS:                    SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780135436119

                                 Image SOP

                                 Email Notification, James L Jackson jacksonj@ushealthgroup.com

                                 Email Notification, Lisa Silvia silvial@ushealthgroup.com
                                 Email Notification, Erica Gibbs gibbsE@ushealthgroup.com

SIGNED:                          C T Corporation System
ADDRESS:                         1627 Quarrier St
                                 Charleston, WV 25311-2124
TELEPHONE:                       302-658-7581/7582/7583




                                                                      Page 1 of 1 / RK
                                                                      Information displayed on this transmittal is for CT
                                                                      Corporation's record keeping purposes only and is provided to
                                                                      the recipient for quick reference. This information does not
                                                                      constitute a legal opinion as to the nature of action, the
                                                                      amount of damages, the answer date, or any information
                                                                      contained in the documents themselves. Recipient is
                                                                      responsible for interpreting said documents and for taking
                                                                      appropriate action. Signatures on certified mail receipts
                                                                      confirm receipt of package only, not contents.
Case 2:19-cv-00346 Document 1-1 Filed 05/01/19 Page 3 of 17 PageID #: 8 u.a POSTPGE>>nncv sows
                                                                          I
                                                                          '
                                                                          tiv          -
                                                                          ZIP 25311 $ 006.400
                                                                          02 41
                                                                          0000336134APR 03 2019
             Case 2:19-cv-00346 Document 1-1 Filed 05/01/19 Page 4 of 17 PageID #: 9

Office of the Secretary of State
Building 1 Suite 157-K
1900 Kanawha Blvd E.
Charleston, WV 25305

                              ;HI1•1Ji1t6



                                                                                                  Mac Warner
                                                                                               Secretary of State
                                                                                              State of West Virginia
                                                                                            Phone: 304-558-6000
                   9214 890112513410 0002 497146
                                                                                                     886-767-8683
                                                                                                  Visit us online:
FREEDOM LIFE INSURANCE COMPANY OF AMERICA                                                          WWW .VNSOS.COM
C. T. Corporation System
1627 QUARRIER ST.
CHARLESTON, WV 25311-2124




    Control Number: 236629                                                    Agent: C. T. Corporation System
             Defendant: FREEDOM LIFE INSURANCE                              County: Boone
                         COMPANY OF AMERICA
                        1627 QUARRIER ST.                               Civil Action: 19-C-41
                         CHARLESTON, WV 25311-2124 US             Certified Number: 92148901125134100002497146
                                                                       Service Date: 4/2/2019

I am enclosing:

      I summons and complaint

which was served on the Secretary at the State Capitol as your statutory attorney-in-fact. According to law, I have accepted
service of process in the name and on behalf of your authorized insurance company.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process in the name and on behaff of your authorized insurance company as your attorney-in-fact. Please address any
questions about this document directly to the court or the plaintiff's attorney, shown in the enclosed paper, not to the
Secretary of State's office.



Sincerely,




Mac Warner
Secretary of State
  Case 2:19-cv-00346 Document 1-1 Filed 05/01/19 Page 5 of 17 PageID #: 10
                                                            BOONE COUNTY
                                                            CIRULII r
          IN THE CIRCUIT COURT OF BOONE                         tZ    WrkGINIA
                                                     2019   flI   27 PU 12: 22
DARLINE LIGHT and
                                                                                                          ..0 ....
RANDALL LIGHT,                                         RECEIVED
                Plaintiffs,

V.                                                    Civil Action No. 1 q             -o
                                                                                  •'    •
                                                                                         r
                                                                                                   q•fl
UNIFIED CARING ASSOCIATION, INC.,
                                                                                   in                rn
FREEDOM LIFE INSURANCES                                                          rn-c N)           1
COMPANY OF AMERICA, and                                                                  •n
                                                                                             ¼)
                                                                                                   7)-n
ACE HEALTH ASSOCIATES LLC,                                                                   -:7
                                                                                                   07)
                                                                                                   rfl

               Defendants.                                                         rfl-- a
                                                                                         Cr         CA


                                     SUMMONS

TO THE ABOVE NAMED DEFENDANT: FREEDOM LIFE INSURANCE
                               COMPANY OF AMERICA
                               CT Corporation System
                               1627 Quarrier Street
                               Charleston, WV 25311-2124

         IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby
summoned and required to serve upon John J. Polak, plaintiff's attorney, whose address
is P.O. Box 549, Charleston, West Virginia, 25322-0549, an answer, including any
related counterclaim you may have, to the Complaint filed against you in the above-
styled civil action, a true and exact copy of which is herewith delivered to you. You are
required to serve your answer within 30 days after service of this summons upon you,
exclusive of the day of service. If you fail to do so, judgment by default will be taken
against you for the relief demanded in the Complaint and you will be thereafter barred for
asserting in another action any claim you may have which must be asserted by
counterclaim in the above-styled civil action.


Dated:                        -'? iO/ )                 LC4S O            ()4+dX
                                                     Clerk of the Court
                         t


                                                     Deputy
     Case 2:19-cv-00346 Document 1-1 Filed 05/01/19 Page 6 of 17 PageID #: 11

                                                          ROGUE COUNTY
                                                          CIRCUIT CLERK
                                                           •tt 'r 'rn   C
             IN THE CIRCUIT COURT OF BOO?EtOU1tT\*\VE%'-VIRGINIA
                                                    2019 ltkfl 27 Fit 12: 22
DARLINE LIGHT and
RANDALL LIGHT,                                         RECEIVED

               Plaintiffs,

V.                                                    CivilActionNo.j       -   C-' 41
UNIFIED CARiNG ASSOCIATION, INC.,
FREEDOM LIFE INSURANCE
COMPANY OF AMERICA, and
ACE HEALTH ASSOCIATES LLC,

               Defendants.


                                          COMPLAINT

               Plaintiff Darline Light is an individual and resident of Boone County, West
Virginia.
       2.      Plaintiff Randall Light is an individual and resident of Boone County, West
Virginia and is the husband of plaintiff Darline Light.
               Defendant Unified Caring Association, Inc. is an Arizona corporation with its
principal place of business in Mount Shasta, California.
       4.      Defendant Freedom Life Insurance Company of America is a Texas corporation
with its principal place of business in Fort Worth, Texas.
       S.      Defendant Ace Health Associates LLC is a Florida limited liability company with
its principal place of business in Coral Springs, Florida. Coral Springs is in Broward County,
Florida.
       6.      In or around August 2015, plaintiff Randall Light sought to purchase health
insurance to cover himself and his wife, plaintiff Darline Light.
               As a part of his search for health insurance coverage, plaintiff Randall Light
provided certain information, including his name and telephone number, to an internet website.
       8.      Thereafter, plaintiff Randall Light received a telephone call from a male
       Case 2:19-cv-00346 Document 1-1 Filed 05/01/19 Page 7 of 17 PageID #: 12



individual who said that his name was Tab Walters. The person who identified himself as Tab
Walters claimed to be an insurance agent.
               During the telephone conversation with plaintiff Randall Light, the person who
identified himself as Tab Walters indicated that his phone number was 754-201-2686. The Area
Code 754 is used in Broward County, Florida.
               Defendant Ace Health Associates LLC has registered to do business in the State
of West Virginia. In its registration with the West Virginia Secretary of State's Office,
defendant Ace Health Associates LLC lists its business purpose under the category of "Finance
and Insurance."
        II.    In its registration with the West Virginia Secretary of State's Office, defendant
Ace Health Assodiates LLC lists a female individual named Tabytha Walters as one of its
managers.
               Tabytha Walters is licensed as an "Insurance Produce?' with the West Virginia
Office of the Insurance Commissioner. Tabytha Walters' West Virginia license lists her business
phone number as 754-201-2687.
              Tabytha Walters is also licensed as an insurance agent or producer in other states,
including the State of Maine. Tabytha Walters' Maine license lists her business phone number
as 754-201-2686.
              Tabytha Walters' West Virginia license lists defendant Ace Health Associates
LLC as an "Active Designated Responsible Licensee Affiliation" and lists Tabytha Walters as an
affiliated "Active Owner, Partner, Officer, [or] Director" of defendant Ace Health Associates
LLC.
              Defendant Ace Health Associates LLC is licensed as an "Business Entity"
with the West Virginia Office of the Insurance Commissioner. Defendant Ace Health Associates
LLC's West Virginia license lists its business phone number as 754-201-2687.
              At all times herein mentioned, the telephone number 754-201-2686 was used by
the defendant Ace Health Associates LLC.
              At all times herein mentioned, the person who identified himself as Tab Walters
was acting as an agent and/or apparent agent of the defendant Ace Health Associates LLC and
was acting within the scope of the agency and/or apparent agency.
              At all times herein mentioned, the person who identified himself as Tab Walters
     Case 2:19-cv-00346 Document 1-1 Filed 05/01/19 Page 8 of 17 PageID #: 13



was also acting as an agent and/or apparent agent of the defendants, Unified Caring Association,
Inc. and Freedom Life Insurance Company of America, and was acting within the scope of the
agency and/or apparent agency.
               At all times herein mentioned, defendant Ace Health Associates LLC was
acting as an agent and/or apparent agent of the defendants, Unified Caring Association, Inc. and
Freedom Life Insurance Company of America, and was acting within the scope of the agency
and/or apparent agency.
               During the telephone conversation with plaintiff Randall Light, the person who
identified himself as Tab Walters offered a health insurance product referred to as the Optimum
One Health plan to the plaintiffs.
               During the telephone conversation with plaintiff Randall Light, the person who
identified himself as Tab Walters instructed Mr. Light to take notes about the description of the
Optimum One Health plan that was the subject of the telephone offering.
               As instructed by the person who identified himself as Tab Walters, plaintiff
Randall Light did take notes about the terms of the Optimum One Health plan as described in the
telephone conversation.
               During the telephone conversation with plaintiff Randall Light, the person who
identified himself as Tab Walters made the following representations about the Optimum One
Health plan:
           That it was a "Bridge Plan" not on a contract;

       b. That the Lights would pay month to month for the coverage under the plan;

           That it was a part of the "Multi Plan PPO" with four major carriers and that the Lights
           could pick their own doctor or hospital;

           That the plan's benefits included dental, vision, hearing and chiropractic
           coverage;

           That the plan provided $300,000 of Accidental Death and Disbursement coverage;

           That, under the plan, there would be no co-pay for the first and second doctor visits
           and a $25 to $35 co-pay for subsequent doctor visits;

           That diagnostic testing, blood work and lab work were all included in the plan's
           coverage;
     Case 2:19-cv-00346 Document 1-1 Filed 05/01/19 Page 9 of 17 PageID #: 14



           That the plan's benefits included full hospitalization coverage;

           That, under the plan, prescription drugs would cost $10 or less for generic and $25 or
           less for name brand;

           That the pian's hospitalization provisions would cover ICU and CCU admissions and
           that emergency room visits would have a $100 co-pay;

           That a 12-month pre-existing conditions limitation would not apply;

       I. That the plan was a "Group PPO" and that the Lights would do not have to take a
          physical to qualify for coverage;

       in. That the plan provided for a thirty-day waiting period, if possible, for surgery, except
           for emergency surgery; and

       n. That the plan provided for a thirty-day review period on all billing statements.

               During the telephone conversation with plaintiff Randall Light, the person who
identified himself as Tab Walters also informed plaintiff Randall Light that the Lights would
have to pay a one time "enrollment fee" of $99.95 and that the premium for participation in the
Optimum One Health plan would cost the Lights $274.55 per month.
               During the telehone conversation with plaintiff Randall Light, the person who
identified himself as Tab Walters also informed plaintiff Randall Light that the plaintiffs'
coverage under the Optimum One Health plan would take effect on September 2, 2015.
               In reliance on the representations made by the person who identified himself as.
Tab Walters, plaintiff Randall Light agreed to enroll his wife, plaintiff Darline Light, and himself
in the Optimum One Health plan.
               In reliance on the representations made by the person who identified himself as
Tab Walters,.plaintiff Randall Light gave the number of the plaintiffs' Green Dot Prepaid Card
to the person who identified himself as Tab Walters, and authorized the payment of the
enrollment fee and the first month's premium payment on the Green Dot Prepaid Card.
               After agreeing to purchase the Optimum One Health plan, plaintiffs reëeived two
"PPO Network & Member Insurance Card[s]" in the mail. The cards indicated that coverage
was provided by imd that claims should be submitted to defendant Freedom Life Insurance
Company of America and that the Optimum One Health plan was a part of the "Freedom Series"
provided by defendant Unified Caring Association, Inc.


                                                 4
    Case 2:19-cv-00346 Document 1-1 Filed 05/01/19 Page 10 of 17 PageID #: 15



                In-reliance on the representations made by the person who identified himself as
Tab Walters, plaintiffs believed and expected that they had purchased the health insurance
coverage that had been described in the telephone conversation with plaintiff Randall Light.
                In reliance on the representations made by the person who identified himself as
Tab Walters, plaintiffs continued to pay the full monthly premium payment on their Green Dot
Prepaid Card for the remainder of 2015, all of 2016, and the first six months of 2017. Plaintiffs
did not attempt to use the coverage provided by the Optimum One Health plan in 2015 or 2016.
                On or about April 11, 2017, plaintiff Darline Light went to Boone Memorial
Hospital in Madison, Boone County, West Virginia because she was in need of medical services.
Plaintiff Darline Light presented her insurance card for the Optimum One Health plan to Boone
Memorial Hospital prior to her admission to the hospital.
            .   On or about April 11, 2017, a representative of Boone Memorial Hospital called
the telephone number on the insurance card and spoke with a person named Sheena seeking pre-
authorization for admission and treatment of plaintiff Darline Light. Sheena informed Boone
Memorial Hospital that pre-authorization was not required for any service including observation
or in-patient admission. Sheena did not advise Boone Memorial Hospital of any limitations on
the coverage provided by the Optimum One Health plan.
                In reliance on all of the representations set forth above, plaintiff Darline Light was
admitted to Boone Memorial Hospital for medical treatment on April 11, 2017.
                Plaintiff Darline Light subsequently received further medical treatment from
Boone Memorial Hospital and other medical providers in April, May and June of 2017..
                Boone Memorial Hospital and the other medical providers submitted claims to
defendant Freedom Life Insurance Company of America, seeking payment for the services
provided to plaintiff Darline Light.
                From April 25, 2017 through July 5, 2017, defendant Freedom Life Insurance
Company of America issued Explanation of Benefits ("EOB") letters informing the plaintiffs and
the medical providers about the claims submitted by Boone Memorial Hospital and the other
medical providers.
                In those EOBs, defendant Freedom Life Insurance Company of America rejected
28 of the 29 submitted claims, finding that those claims were "excluded charges" for a multitude




                                                  5.
    Case 2:19-cv-00346 Document 1-1 Filed 05/01/19 Page 11 of 17 PageID #: 16



of different reason and that the plaintiffs were entitled to "0.00" as the "Benefit Amount" on
each of the 28 rejected claims.
               The one claim that defendant Freedom Life Insurance Company of America did
not completely reject was a claim by Boone Memorial Hospital for payment foi services
rendered to plaintiff Darline Light from April 14,2017 through April 17, 2017. The total charge
for the services rendered by Boone Memorial Hospital for that claim was $1,350.00. The EOB
issued by defendant Freedom Life Insurance Company of America stated that the "Benefit
Amount" for the services rendered was $750.00 and that the remaining $600.00 of that claim
constituted "Excluded Charges."
               As documented by the EOBs issued between April 25, 2017 and July 5, 2017,
defendant Freedom Life Insurance Company of America paid a total of $750.00 under the
Optimum One Health plan that plaintiffs had purchased and rejected a total of $23,195.70.
In the EOBs issued between April 25, 2017 and July 5,2017, defendant Freedom Life Insurance
Company of America indicated that the plaintiffs were personally responsible to Boone
Memorial Hospital and the other medical providers for the $23,195.70 in rejected claims.
               Prior to the rejection by defendant Freedom Life Insurance Company of America
of the above-referenced claims in April, May, June and July of 2017, plaintiffs were not aware
that the Optimum One Health plan did not provide the coverage that was described by the person
who identified himself as Tab Walters in the 2015 the telephone conversation with plaintiff
Randall Light, and were not aware of any limitations or exclusions of coverage in the Optimum
One Health plan other than those described in the 2015 telephone conversation.
               As a direct and proximate result of defendants' actions as set forth above,
plaintiffs have been left with personal financial responsibility for the unpaid claims, as well as
aggravation, annoyance, inconvenience, humiliation, embarrassment and worry from being
forced to deal with their medical creditors as well as the impairment of their credit rating.
               The acts of the agents and/or apparent agents as set forth above were ratified b
the defendants as principals.




                                                 n.
    Case 2:19-cv-00346 Document 1-1 Filed 05/01/19 Page 12 of 17 PageID #: 17



                                               Count I
                              Intentional Misrepresentation/Fraud
               Plaintiffs reallege and incorporate by reference all of the allegations of pathgraphs
I through 42 of this Complaint.
               Through the conduct more particularly described in paragraphs I to 42 of this
Complaint, defendants, their agents and/or their apparent agents intentionally misrepresented the
Optimum One Health plan that plaintiffs purchased.
               Alternatively, if defendant Ace Health Associates LLC, was not acting as an agent
and/or apparent agent of the defendants, Unified Caring Association, Inc. and Freedom Life
Insurance Company of America, then defendants, Ace Health Associates LLC, Unified Caring
Association, Inc. and Freedom Life Insurance Company of America, were engaged in a civil
conspiracy by engaging in concerted action to intentionally misrepresent the Optimum One
Health plan to the plaintiffs to induce the plaintiffs to purchase the plan.
               Plaintiffs reasonably relied, to their detriment, on the statements and actions of
defendants, their agents and/or their apparent agents and/or their co-conspirators as described
above.
               The actions and inactions of defendants, their agents and/or their apparent agents
and/or their co-conspirators as asserted herein were willful, wanton, malicious and in intentional
and/or reckless disregard of plaintiffs' rights and defendants' own obligations and duties under
the law.
               As a direct and proximate result of defendants' conduct, plaintiffs have suffered
substantial damages, including economic loss, aggravation, annoyance, inconvenience,
humiliation, embarrassment, worry and other damages.
               WHEREFORE, plaintiffs demand judgment against defendants jointly and
severally, as follows:
               Compensatory damages in an amount to be determined by a jury;
               Punitive damages in an amount to be determined by a jury;
         C.    Prejudgment interest as provided by law from the date this cause of action
accrued;
               Their costs and attorney fees expended in the prosecution of this case; and
               Such other and further relief as may be just and proper.


                                                  7
    Case 2:19-cv-00346 Document 1-1 Filed 05/01/19 Page 13 of 17 PageID #: 18




                                              Count 2
                                       Constructive Fraud
       49.     Plaintiffs reallege and incorporate by reference all of the allegations of paragraphs
1 through 48 of this Complaint.
       50.     Defendants owed legal and equitable duties to the plaintiffs in connection with the
Optimum One Health plan that the plaintiffs purchased.
       51.     Through the conduct more particularly described in paragraphs 1 to 42 of this
Complaint, defendants, their agents and/or their apparent agents breached their duties to
plaintiffs and, even if done without intent to deceive, defendants, their agents and/or their
apparent agents did deceive plaintiffs and thus defendants' actions constitute constructive fraud.
       52.     Plaintiffs reasonably relied on the information provided to them by defendants,
their agents and/or their apparent agents.
       53.     As a direct and proximate result of defendants' conduct, plaintiffs have suffered
substantial damages, including economic loss, aggravation, annoyance, inconvenience,
humiliation, embarrassment, worry and other damages.
               WHEREFORE, plaintiffs demand judgment against defendants jointly and
severally, as follows:
               Compensatory damages in an amount to be determined by a jury;
               Prejudgment interest as provided by law from the date this cause of action
occurred;
       C.      Their costs and attorney fees expended in the prosecution of this case; and
       d.      Such other and further relief as may be just and proper.



                                              Count 3
                                  Negligent Misrepresentation
       54.     Plaintiffs reallege and incorporate by reference all of the allegations in paragraphs
1 through 53 of this Complaint.
       55.     Defendants had a pecuniary interest in the transactions described in this
Complaint.


                                                 8
    Case 2:19-cv-00346 Document 1-1 Filed 05/01/19 Page 14 of 17 PageID #: 19



        56.    Through the conduct more particularly described in paragraphs 1 to 42 of this
Complaint, defendants, their agents and/or their apparent agents. negligently and carelessly
supplied false, misleading, inaccurate and/or erroneous information to the plaintiffs for the
guidance of the plaintiffs in their business transactions related to the Optimum One Health plan.
       57.     Plaintiffs reasonably relied on the information provided to them by defendants,
their agents and/or their apparent agents.
       58.     As a direct and proximate result of defendants' conduct, plaintiffs have suffered
substantial damages, including economic and pecuniary loss and other damages.
       WHEREFORE, plaintiffs demand judgment against defendants jointly and severally, as
follows:
               Compensatory damages in an amount to be determined by a jury;
               Prejudgment interest as provided by law from the date this cause of action
occurred;
       C.      Their costs and attorney fees expended in the prosecution of this case; and
       d.      Such other and further relief as may be just and proper.


                                             Count 4
                                     Joint Venture Liability
       59.     Plaintiff realleges and incorporates by reference all of the allegations in
paragraphs 1 through 58 of this Complaint.
       60.     Alternatively, if defendant Ace Health Associates LLC, was not acting as an agent
and/or apparent agent of the defendants, Unified Caring Association, Inc. and Freedom Life
Insurance Company of America, then defendants, Ace Health Associates LLC, Unified Caring
Association, Inc. and Freedom Life Insurance Company of America, were engaged in a joint
venture to sell the Optimum One Health plan for profit.
       61.     As members of the joint venture, defendants, Ace Health Associates LLC, Unified
Caring Association, Inc. and Freedom Life Insurance Company of America, are each liable to the
plaintiffs for the consequences of any and all misrepresentations made to the plaintiffs about the
Optimum One Health plan by one or more menibers of the joint venture, regardless of whether
such misrepresentations were intentional or negligent.
     Case 2:19-cv-00346 Document 1-1 Filed 05/01/19 Page 15 of 17 PageID #: 20



         62.     Plaintiffs reasonably relied on the information provided to them by one or more
members of the joint venture.
         63.     As a direct and proximate result of the conduct of one or more members of the
joint venture, plaintiffs have suffered substantial damages, including economic loss, aggravation,
annoyance, inconvenience, humiliation, embarrassment, worry and other damages.
                 WHEREFORE, plaintiffs demand judgment against defendants jointly and
severally, as follows:
                 Compensatory damages in an amount to be determined by a jury;
                 Punitive damages in an amount to be determined by a jury;
        C.       Prejudgment interest as provided by law from the date this cause of action
accrued;
                 Their costs and attorney fees expended in the prosecution of this case; and
                 Such other and further relief as may be just and proper.



                                                Count 5
                                      Professional Negligence
        64.     Plaintiff realleges and incorporates by reference all of the allegations in
paragraphs I through 63 of this Complaint.
        65.     Defendant Ace Health Associates LLC, and its agents and employees held
themselves out to be insurance professionals in their dealings with the plaintiffs.
        66.     Defendant Ace Health Associates LLC and its agents and employees owed a duty
to plaintiffs to exercise reasonable skill, care and diligence in effecting health insurance coverage
for the plaintiffs.
        67.     Defendant Ace Health Associates LLC and its agents and employees acted
negligently and carelessly, and in breach of their professional duty to the plaintiffs, in effecting
health insurance coverage for the plaintiffs.
        68.     As a direct and proximate result of defendants' conduct, plaintiffs have suffered
substantial damages, including economic loss, aggravation, annoyance, inconvenience,
humiliation, embarrassment, worry and other damages.




                                                  10
    Case 2:19-cv-00346 Document 1-1 Filed 05/01/19 Page 16 of 17 PageID #: 21



       WHEREFORE, plaintiffs demand judgment against defendant Ace Health Associates
LLC, as follows:
               Compensatory damages in an amount to be determined by a jury;
               Prejudgment interest as provided by law from the date this cause of action
occurred;
       C.      Their costs and attorney fees expended in the prosecution of this case; and
       d.      Such other and further relief as may be just and proper.


                                             Count 6
                   Breach of Contract/Reasonable Expectation of Coverage
               Plaintiff realleges and incorporates by reference all of the allegations in
paragraphs 1 through 68 of this Complaint.
               The insurance cards and welcome letter sent to the plaintiffs by defendants
Unified Caring Association, Inc. and Freedom Life Insurance Company of America, as well as
any other documents that purported to represent the coverage provided by the Optimum One
Health plan, were misleading and/or ambiguous.
               Alternatively, the plaintiffs reasonably relied on the representations made by the
person who identified himself as Tab Walters about the coverage provided by the Optimum One
Health plan.
               The plaintiffs had a reasonable expectation that the coverage provided by the
Optimum One Health plan was the same coverage that was described by the person who
identified himself as Tab Walters.
               Defendant Freedom Life Insurance Company of America breached its contract of
insurance with the plaintiffs by failing to provide the coverage that was described by the person
who identified himself as Tab Walters, and by failing to pay the claims submitted by Boone
Memorial Hospital and the other medical providers.
               As a direct and proximate result of the breach, plaintiffs have suffered substantial
damages, including economic loss resulting from dealing with defendant's breach of contracti
aggravation, annoyance and inconvenience, consequential and incidental damages and other
damages.




                                                11
    Case 2:19-cv-00346 Document 1-1 Filed 05/01/19 Page 17 of 17 PageID #: 22



      WHEREFORE, plaintiffs demand judgment against defendant Freedom Life Insurance
Company of America, as follows:
             Compensatory damages in an amount to be determined by a jury;
             Prejudgment interest as provided by law from the date this cause of action
occurred;
       C.    Their costs and attorney fees expended in the prosecution of this case; and
       d.    Such other and further relief as may be just and proper.




       PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES.


                                   DARLINE LIGHT and
                                   RANDALL LIGHT,
                                   By Counsel




                                   John J. Polak (WVSB #2929)
                                   ATKINSON & POLAK, PLLC
                                   P. 0. Box 549
                                   Charleston, WV 25322-0549
                                   (304) 346-5100


                                   Matthew M. Hatfield (WVSB #87 10)
                                   HATFIELD & HATFIELD, PLLC
                                   P.O. Box 598
                                   Madison, WV 25130
                                   (304) 369-1162




                                             12
